Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated March 25, 2021. Claims 1, 3-6, 8 and 14 were amended. Claims 21 and 22 were added. Claims 1, 3-6, 8-22 of the application are pending.

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.

Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner's amendment was given in a telephone interview with Mr. Daniel Kim on April 27, 2021.  

4.	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1. 	A method of activing a neuron based on a reduced model for the neuron, comprising:
confirming asymmetry in signal propagation between a soma and dendrites of the neuron which is being modeled; 
confirming dendritic excitability of the neuron; 
identifying a relationship between the asymmetry in signal propagation and the dendritic excitability;  
determining the reduced model of the neuron using the relationship between the asymmetry in signal propagation and the dendritic excitability;
adjusting a magnitude of a voltage to be applied to the neuron based on the reduced model; 
generating a command signal using the adjusted magnitude of the voltage; and
applying the command signal to the soma of the neuron, 

increases in signal attenuation from the soma to the dendrites increase an activation threshold of a persistent inward current (PIC) dispersed over the dendrites (hypo-excitability); and
increases in signal attenuation from the dendrites to the soma decrease the activation threshold of the PIC dispersed over the dendrites (hyper-excitability).

In claim 4, Line 2, “is determined” 
has been changed to
-- are determined --.
In claim 4, Line 3, “equation 1 to 3” 
has been changed to
-- equations 1 to 3 --.

Replace claim 6 with:
6. 	A method of activating a neuron based on a reduced model for the neuron, comprising: 
determining voltage attenuation factors which represent properties of signal propagation between dendrites and a soma of the neuron and is represented as functions of distance from the soma; and 

determining the reduced model of the neuron using the plurality of passive parameters;
adjusting a magnitude of a voltage to be applied to the neuron based on the reduced model; 
generating a command signal using the adjusted magnitude of the voltage; and
applying the command signal to the soma of the neuron,
wherein the voltage attenuation factors comprise 
    PNG
    media_image1.png
    28
    168
    media_image1.png
    Greyscale
which are DC and AC components from the soma to dendrites respectively, and  
    PNG
    media_image2.png
    24
    58
    media_image2.png
    Greyscale
 which is a DC component from the dendrites to the soma.

In claim 13, Line 2, “is determined by equation 1 and 2” 
has been changed to
-- are determined by equations 1 and 2--.

Cancel claims 21 and 22.

Reasons for Allowance



5.	Claims 1, 3-6, 8-20 of the application are allowed over prior art of record.



The closest prior art of record shows:
(1) a measuring or a controlling method of a living state or dynamic life activities changing at high speed of a life object using electromagnetic wave which illuminates the object; a characteristic in a local area of the object is detected and the life activity controlled; the local area is controlled by one or more cells; the measurement is based on the hypothesis that when a neuron is activated, hemoglobin should be deoxygenated to supply its activity energy; the oxygen concentration in blood is changed where a large amount of cells are activated in the nervous system; the short term action potentials from a few neurons is detected; the action potential in the signal detection area is transmitted as a signal through the axon; the charging model can be applied to the action potential of the neuron and signal transmission through axon of neuron and somatic signal transmission through a junction (Ando, U.S. Patent Application Publication 2014/0336479); 
(2) the delivery of energy impulses to the bodily tissues for therapeutic purposes; devices for treating medical disorders such as migraine headaches by noninvasive electrical stimulation of a nerve while measuring evoked potential (EP); a stimulator is applied to the patient’s neck and electrical impulses sufficient to stimulate a cervical vagus nerve and an electrode are used to measure Eps; electrodermal voltages are measured from subject’s respiratory data using impedance pneumography sensors (Simon et al., U.S. Patent Application Publication 2014/0324118); and
(3) central pain syndrome resulting from a lesion or pathology in the spinal cord, brain system or forebrain; neurons in the ventrobasal complex display regular action potential Thompson (U.S. Patent Application Publication 2009/0143450). 

None of prior art references taken either alone or in combination with other prior art of record discloses a method of activing a neuron based on a reduced model for the neuron, specifically including: 
(Claim 1)  “identifying a relationship between the asymmetry in signal propagation and the dendritic excitability;  
determining the reduced model of the neuron using the relationship between the asymmetry in signal propagation and the dendritic excitability;
adjusting a magnitude of a voltage to be applied to the neuron based on the reduced model; 
generating a command signal using the adjusted magnitude of the voltage; and
applying the command signal to the soma of the neuron, 
wherein the relationship between the asymmetry in signal propagation and the dendritic excitability comprises:

increases in signal attenuation from the dendrites to the soma decrease the activation threshold of the PIC dispersed over the dendrites (hyper-excitability)” in combination with the remaining elements and features of the claimed invention.

None of prior art references taken either alone or in combination with other prior art of record discloses a method of activating a neuron based on a reduced model for the neuron, specifically including: 
(Claim 6)  “determining a plurality of passive parameters at a pre-determined path length using system parameters defined from an anatomical model comprising the voltage attenuation factors at the pre-determined path length;
determining the reduced model of the neuron using the plurality of passive parameters;
adjusting a magnitude of a voltage to be applied to the neuron based on the reduced model; 
generating a command signal using the adjusted magnitude of the voltage; and
applying the command signal to the soma of the neuron,
wherein the voltage attenuation factors comprise 
    PNG
    media_image1.png
    28
    168
    media_image1.png
    Greyscale
which are DC and AC components from the soma to dendrites respectively, and  
    PNG
    media_image2.png
    24
    58
    media_image2.png
    Greyscale
 which is a DC component from the dendrites to the soma” in combination with the remaining elements and features of the claimed invention.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	April 28, 2021